July 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    SAMMONS & BERRY, P.C. F/K/A VASQUEZ & SAMMONS, L.L.C.,
                           Appellant

NO. 14-13-00070-CV                          V.

NATIONAL INDEMNITY COMPANY, ROBERT L. “PETE” McKINNEY, THE
  McKINNEY LAW FIRM, and McKINNEY & McKINNEY, P.C., Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of appellees, National
Indemnity Company Robert L “Pete” McKinney, The McKinney Law Firm, and
McKinney & McKinney, P.C., signed November 19, 2012 was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Sammons & Berry, P.C. f/k/a Vasquez & Sammons,
L.L.C. to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.